Citation Nr: 0016010	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-00 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
hypertrophic cardiomyopathy with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active service from February 1976 until his 
retirement in February 1996.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  In a 
rating decision dated May 1996, the RO granted service 
connection for hypertension, and assigned a 10 percent 
evaluation.  This rating was effective March 1996.  The 
veteran then indicated that he sought service connection for 
a heart condition.  By rating action in June 1996, the RO 
denied service connection for a heart disability with 
shortness of breath.  Based on the receipt of additional 
evidence, the RO, in September 1997, granted service 
connection for hypertrophic cardiomyopathy, associated it 
with hypertension, and assigned a 30 percent evaluation, 
effective March 1996.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals 
was changed to the United States Court of Appeals for 
Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's hypertrophic cardiomyopathy with 
hypertension is manifested by an enlarged heart.  Prior to 
January 12, 1998, he was able to perform light manual 
labor.  

3. Recent VA examination demonstrated the veteran could do 12 
METs of activity.

4. Neither the old or new regulations governing the rating of 
cardiovascular disorders, effective January 12, 1998, are 
more favorable to the veteran.




CONCLUSIONS OF LAW

1.  An evaluation in excess of 30 percent for hypertrophic 
cardiomyopathy with hypertension is not warranted.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (as in effect prior to January 12, 
1998), as amended by 38 C.F.R. § 4.104, Diagnostic Codes 
7000, 7020 (effective January 12, 1998).

2. Changes made to the schedular criteria for evaluating 
cardiovascular disorders are neither more or less beneficial 
to the veteran's claim contesting the initial rating assigned 
following a grant of service connection.  38 C.F.R. § 4.104 
(1998 & 1999); Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOGCPREC 3-2000 (April 10, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court as held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected heart 
disability that are within the competence of a lay party to 
report are sufficient to conclude that his claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  No further development 
is necessary in order to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose that the veteran was 
seen on numerous occasions for complaints involving elevated 
blood pressure and chest pain.  In May 1990, he was referred 
for an evaluation of fluctuating blood pressure.  He admitted 
to some dyspnea on exertion over the last three years.  
Following an examination, the assessment was that blood 
pressure was slightly elevated, and that the veteran might be 
predisposed to hypertension.  It was noted that an 
electrocardiogram was abnormal.  The veteran was referred to 
the cardiology clinic the following month.  It was noted that 
an echocardiogram was felt to be consistent with hypertrophic 
cardiomyopathy.  The impression was that the veteran had 
concentric left ventricular hypertrophy.  A clinical 
evaluation of the heart on the retirement examination in 
October 1995 was abnormal.  Blood pressure was 126/80.  An 
electrocardiogram was abnormal.  It was noted that the 
veteran was to continue medication.  

The veteran was afforded an examination for hypertension by 
the VA in April 1996.  Systolic pressure ranged from 120-136, 
and diastolic pressure ranged from 78-84.  It was noted that 
the veteran was on Lopressor.  There was no indication of an 
enlarged heart conformation.  A chest X-ray study was normal.  
An electrocardiogram was abnormal.  The diagnosis was history 
of hypertension controlled with medication.

A VA general medical examination was conducted in April 1996.  
The veteran indicated that he was still on medication for 
blood pressure.  An examination of the cardiovascular system 
showed that the veteran had had chest pain on and off since 
1990.  It was reported that he had undergone cardiac 
catheterization, which was negative.  Blood pressure was 
124/80.  The diagnosis was history of hypertension, 
controlled with medications.

Service department clinical records have been associated with 
the claims folder.  in October 1996, blood pressure was 
143/79.  The veteran was seen in the cardiology clinic in 
April 1997.  It was reported that he had chest soreness, but 
no chest pain since a cardiac catheterization in September 
1995.  His activity was limited due to restrictions of his 
physician.  Mowing the lawn was the most strenuous activity 
he performed.  An examination of the heart showed regular 
rate and rhythm, with a I/VI systolic ejection murmur.  The 
assessment was hypertrophic cardiomyopathy.  It was indicated 
that the murmur noted on examination was not consistent with 
outflow obstruction and was likely an innocent murmur.  An 
echocardiogram later that day showed that the left ventricle 
appeared to be concentrically hypertrophied, but did not 
measure over 1.5 cm.  Later that month, it was stated that 
the veteran had performed well on the treadmill that day, 
with no evidence of exercise-induced arrhythmias.  Still 
later in April, it was reported that a recent Holter revealed 
occasional isolated premature ventricular contractions and 
supraventricular ectopic beats.  The clinical significance of 
this was unclear.  The examiner stated that it was okay for 
the veteran to perform mild to moderate exercise, but not 
competitive sports.  

Based on the evidence summarized above, the RO, by rating 
action in September 1997, granted service connection for 
hypertrophic cardiomyopathy.  It was associated with 
hypertension, for which service connection had previously 
been established, and a schedular evaluation of 30 percent 
was assigned, effective March 1996.

Additional records from the service department have been 
associated with the claims folder.  The veteran was seen in 
October 1997 for routine follow-up and it was indicated that 
he had no complaints.  He had not been exercising due to 
concerns over his diagnosis and the possibility of 
arrhythmias.  He denied palpitations, presyncope or syncope.  
He had helped a friend move boxes one week earlier, and noted 
some chest tightness.  He felt some fatigue, which might be 
due to deconditioning.  Blood pressure was 137/87.  The 
examiner noted that given the perfusion abnormalities on the 
previous thallium with normal epicardial coronary arteries, 
there was a possibility of small vessel ischemia, and this 
was a frequent finding in this disorder.  The recent chest 
tightness might be due to this.  It was best that the veteran 
limit his exertion to mild aerobic exercise only, with no 
weight lifting or heavy exertion on a regular basis.  It was 
recommended that he not obtain a labor job that involved 
lifting more than ten or fifteen pounds on a regular basis.  

The veteran was afforded an examination of the heart by the 
VA in March 1998.  He related that he had experienced 
problems with shortness of breath and chest pain since about 
1990.  He noted that he was currently working at a job that 
did not involve physical exertion.  He did not do any running 
or weight lifting.  He did work in his yard, but had to stop 
and rest after approximately 45 minutes and then he could 
resume.  He did not have any other symptoms of cardiac 
problems.  He had no history of congestive heart failure, 
rheumatic heart disease or rheumatic fever.  On examination, 
blood pressure was 120/80 in each arm.  An evaluation of the 
heart revealed normal sinus rhythm.  There were no murmurs, 
friction rub or extrasystoles.  There was a very prominent 
first heart sound.  The femoral arteries pulsated equally 
well.  There was no pitting edema of the lower extremities.  
There were good peripheral pulses in the dorsalis pedis and 
the posterior tibialis.  A chest X-ray study showed a 
prominent, but not grossly enlarged heart.  An 
electrocardiogram had a T wave abnormality, and it was 
indicated to consider inferior ischemia.  An echocardiogram 
revealed normal left ventricle size and function and left 
ventricular hypertrophy, with no evidence of obstructive 
physiology.

The veteran was again seen for follow-up in the cardiology 
clinic in May 1998.  He felt fine from a cardiac standpoint 
and had no complaints.  He had not been exercising regularly 
due to time constraints with working and school.  He denied 
angina, palpitations, presyncope and syncope.  An examination 
of the heart showed regular rate.  There was normal S1 and 
S2, without murmur, rub or gallop.  There was no murmur with 
standing.  The assessment was hypertrophic cardiomyopathy, 
asymptomatic.  The examiner commented that the hypertrophy 
had been mild and there was still no evidence of obstruction 
on examination.  He added that he still felt that lifting and 
carrying more than fifteen pounds on a daily basis (several 
times per day) would not be in the veteran's best interest 
due to concerns of increasing hypotrophy.  However, lifting 
and carrying up to fifty pounds periodically (even two to 
three times per week) would be okay if needed.  The object 
was to prevent activities that would constitute regular 
"weight lifting" and thus would cause the heart (and other 
muscles) to increase in size.  Some physical exertion was 
needed for daily activities, and to maintain beneficial 
physical conditioning.  An echocardiogram revealed mild 
concentric hypertrophy.  There was trace (physiologic) 
pulmonary regurgitation.  The mitral valve and pulmonary vein 
inflow patterns were normal in appearance.  There was no 
evidence of any intracavitary obstruction with or without 
Valsalva.  

On VA examination on the heart in November 1998, the veteran 
reported occasional, nonexertional and exertional chest 
discomfort.  The chest pain was atypical in nature.  The 
veteran denied shortness of breath, paroxysmal nocturnal 
dyspnea, orthopnea or lower extremity edema.  Blood pressure 
was 138/82 and 136/84.  On cardiovascular examination, there 
was regular rate and rhythm.  There was normal S1 and S2, no 
S3 and S4 was auscultated.  There was no murmur auscultated.  
It was reported that an electrocardiogram showed left atrial 
enlargement.  The diagnoses were essential hypertension, well 
controlled on the current medical regimen and concentric left 
ventricular hypertrophy without evidence of subvalvular 
stenosis.  It was noted that the veteran had a normal left 
ventricular systolic function with an ejection fracture of 
approximately 77 percent on the last echocardiogram in May 
1998.  The veteran had normal exercise tolerance.  He was 
able to do 12 METs of activity without difficulty.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for hypertrophic 
cardiomyopathy with hypertension, the Board must evaluate the 
relevant evidence since the effective date of the award; it 
may assign separate ratings for separate periods of time 
based on facts found - a practice known as "staged" ratings.  
See Fenderson, 12 Vet. App. 119 (1999).

During pendency of this appeal, the diagnostic criteria for 
rating cardiovascular disorders were amended by regulatory 
changes in the law.  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, the Board will consider both former and 
amended criteria and will apply the criteria most favorable 
to him.  Id.

Under the former criteria, a 60 percent evaluation may be 
assigned for inactive rheumatic heart disease when the heart 
is definitely enlarged; severe dyspnea on exertion, elevation 
of systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
more than light manual labor precluded.  A 30 percent 
evaluation may be assigned from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, with cardiac manifestations, during 
the episode or recurrence, for 3 years, or diastolic murmur 
with characteristic EKG manifestations or definitely 
enlarged.  Diagnostic Code 7000 (as in effect prior to 
January 12, 1998).

Under the revised criteria, one MET (metabolic equivalent) is 
the energy cost of standing quietly at rest and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2 (1999).  

A 60 percent evaluation may be assigned for valvular heart 
disease (including rheumatic heart disease) with more than 
one episode of acute congestive heart failure in the past 
year, or; workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  When a workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent evaluation may be 
assigned.  Diagnostic Code 7000, effective January 12, 1998.

A 60 percent evaluation may be assigned for cardiomyopathy 
when there is more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
When a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, a 30 percent 
evaluation may be assigned.  Diagnostic Code 7020, effective 
January 12, 1998.

In addition, the Board notes that in VA O.G.C. Prec. Op. No. 
3-2000 (April 10, 2000), the General Counsel concluded that 
when a provision of the VA rating schedule is amended during 
the course of a claim for an increased rating, under that 
provision is amended, the Board should determine whether the 
intervening change is more favorable to the veteran; if so, 
the Board should apply that provision to rate the disability 
from and after, the effective date of the regulatory change; 
and the Board should apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  With these considerations in mind, 
the Board will address the merits of the claim at issue.

A review of the record establishes that the veteran's blood 
pressure has been under good control on medication for some 
time.  It is conceded that the veteran's heart is enlarged.  
However, there are no other examination findings that would 
warrant a higher rating under either criteria in effect 
during the pendency of the veteran's appeal.  There is no 
indication of any arrhythmias or elevation of systolic blood 
pressure.  Clinical records in April 1997 reveal that he was 
able to mow the lawn, and the examiner stated that the 
veteran could perform mild to moderate exercise.  Similarly, 
the Board points out that a service department physician 
concluded in October 1997 and again in May1998 that the 
veteran would be able to work at a job that involved lifting 
up to ten to fifteen pounds.  Thus, the evidence suggests 
that the veteran is capable of performing light manual labor.  
As noted above, under the former criteria that was in effect 
prior to January 12, 1998, in order to assign a 60 percent 
evaluation, the record must establish that more than light 
manual labor is precluded.  Clearly, this has not been 
demonstrated in this case.  In a similar manner, the most 
recent VA examination in November 1998 showed that no murmur 
was heard.  In addition, the examiner noted that the veteran 
could do 12 METs of activity.  As noted above, this level 
does not support a 60 percent evaluation for the veteran's 
hypertrophic cardiomyopathy with hypertension under the 
revised criteria.  Therefore, the Board finds that the 
medical findings on examination are of greater probative 
value than the veteran's statements regarding the severity of 
his disability.  Accordingly, the Board concludes that the 
weight of the evidence is against the claim for an evaluation 
in excess of 30 percent for hypertrophic cardiomyopathy with 
hypertension under both the former and revised criteria.



ORDER

An evaluation in excess of 30 percent hypertrophic 
cardiomyopathy with hypertension is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

